DETAILED ACTION
Response to Amendment
The amendment filed on 7/19/22 has been entered.
Claims 1, 8 and 13 have been amended.
Claims 2, 9 and 15 have been cancelled.
Claims 1, 3-8, 10-14 and 16-19 are pending.
	Response to Arguments
2.	Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Applicants argue that it would not have been a reasonable likelihood of success in combining Yokoyama with Then as Yokoyama uses sputtering to form piezoelectric films whereas Then states that sputtering is inadequate to form high quality crystalline piezoelectric films and uses epitaxial growth (e.g, MOCVD) to form piezoelectric films. This is not persuasive because what Yokoyama’s device claims 1, 8 and 13 lack, a crystallinity of less than about 1.5 degrees Full Width Half Maximum (FWHM), is taught by Then and amotivation has been provided.  Furthermore, although the argument regarding the process employed to form the piezoelectric films constitutes product-by-process, it should be pointed out that Yokoyama does not criticize, discredit, or otherwise discourage employing epitaxial growth to form piezoelectric films and the mere disclosure of employing sputtering to form piezoelectric films does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.

  Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (“Yokoyama”) US PG-Pub 2018/0026604 in view of Then et al. (“Then”) US PG-Pub 2018/0323767.
Yokoyama discloses in Figs. 3-5 a piezoelectric film comprising: an aluminum nitride material (14, Figs. 3a-c) doped with a first element E1 selected from group II and doped with a second element E2 selected from group IVB to provide the aluminum nitride material and (¶[0034]), with a doped concentration of E1 and E2 in a range between about 1 atom % and about 30 atom % (e.g. 10 atom %, ¶[0043]) where a number of atoms of E1 plus a number of atoms of E2 plus a number of atoms of aluminum is 100% (see target 42 in which the contained amount of Al was 80 atomic % and the contained amounts of Mg and Hf were 10 atomic % when the sum of the contained amounts of Al, Mg, and Hf was defined as 100 atomic %, (Fig.5 and  ¶[0043]). 
Yokoyama teaches the device structure as recited in the claim. The difference between Yokoyama and the present claim is the recited FWHM. 
Then discloses an aluminum nitride material having a crystallinity of less than about 1.5 degrees Full Width Half Maximum (FWHM) by x-ray diffraction.  (abstract and ¶¶[0014 and 0020]).  
Then's teachings could be incorporated with Yokoyama's device which would result in the claimed invention. The motivation to combine Then's teachings would be realize a higher quality piezoelectric film which would yield a higher Q-factor of RF filters as taught by Then (¶[0006]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Then's teachings to arrive at the claimed invention.
Re claim 3, Yokoyama discloses in Fig. 8 wherein the aluminum nitride material is further doped with a third element E3 selected from the group consisting of Si (top 14b shown in Fig. 8 doped with IV-group element, ¶[0032]) to  provide the aluminum nitride material with a doped concentration of E3, but does not specifically is the recited concentration. However, it is within the scope of the invention to achieve the recited doping concentration . Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ the recited doping concentration so as to  provide a composition that performs to the desired specification and is compatible with the manufacturing techniques and capabilities, since such a modification would have involved a mere routine experimentation and it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
 Re claim 4, Yokoyama discloses a silicon substrate (10, ¶[0032]) underlying the aluminum nitride material. 
Re claim 5, Yokoyama discloses wherein the aluminum nitride material is directly on the silicon substrate (Figs. 3a-c).
Re claim 6, Then discloses (¶[0020]) wherein the aluminum nitride material has a crystallinity of less than 0.5 degrees at Full Width Half Maximum (FWHM) measured using X-ray diffraction (XRD). It would have been an obvious matter of choice to select the crystallinity degrees at FWHM as claimed, since such a modification would have involved a mere routine experimentation and it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
 Re claim 7, Then discloses (¶[0020]) wherein the aluminum nitride material has a crystallinity in a range between about 1.0 degree at Full Width Half Maximum (FWHM) to about 0.5 degrees at FWHM measured using XRD. 
6.	Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Then.
Re claim 8, Yokoyama discloses a group III nitride material (14, Figs. 3a-c) doped with a first element E1 selected from the group consisting of Mg and Zn (e.g. Mg, ¶[0043]) and doped with a second element E2 selected from the group consisting of Hf, Zr, and Ti (e.g. Hf, ¶[0043]) to provide a doped concentration of E1 and E2. 
Yokoyama teaches target 42 in which the contained amount of Al was 80 atomic % and the contained amounts of Mg and Hf were 10 atomic % when the sum of the contained amounts of Al, Mg, and Hf was defined as 100 atomic %, (Fig.5 and  ¶[0043]), but does not specifically is the recited concentration. However, it is within the scope of the invention to achieve the recited doping concentration . Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ the recited doping concentration so as to  provide a composition that performs to the desired specification and is compatible with the manufacturing techniques and capabilities, since such a modification would have involved a mere routine experimentation and it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
Yokoyama teaches the device structure as recited in the claim. The difference between Yokoyama and the present claim is the recited FWHM. 
Then discloses an aluminum nitride material having a crystallinity of less than about 1.5 degrees Full Width Half Maximum (FWHM) by x-ray diffraction.  (abstract and ¶¶[0014 and 0020]).  
Then's teachings could be incorporated with Yokoyama's device which would result in the claimed invention. The motivation to combine Then's teachings would be realize a higher quality piezoelectric film which would yield a higher Q-factor of RF filters as taught by Then (¶[0006]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Then's teachings to arrive at the claimed invention.
Re claim 10, Yokoyama discloses a silicon substrate (10, ¶[0032]) underlying the group III nitride material. 
Re claims 11 and 12, Yokoyama discloses wherein the group III nitride material is directly on a substrate (10, ¶[0032]), wherein the substrate comprises Si (as required in claim 12).
7.	Claims 13, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Then.
Yokoyama discloses a piezoelectric film comprising: an aluminum nitride material doped with a first element E1 selected from group II and doped with a second element E2 selected from group IVB to provide the aluminum nitride material including concentration within the recited range (II-group or XII-group element is 6.25 atomic %, and the concentration of the IV-group element is also 6.25 atomic % (¶¶[0025 and 0028]) or 10 atom % of each of Mg and Hf  ¶¶[0043 and 0048]) which would yield (E1E2)xAl1-xN where 0.0001<X<0.5.
Yokoyama teaches the device structure as recited in the claim. The difference between Yokoyama and the present claim is the recited FWHM. 
Then discloses an aluminum nitride material having a crystallinity of less than about 1.5 degrees Full Width Half Maximum (FWHM) by x-ray diffraction.  (abstract and ¶¶[0014 and 0020]).  
Then's teachings could be incorporated with Yokoyama's device which would result in the claimed invention. The motivation to combine Then's teachings would be realize a higher quality piezoelectric film which would yield a higher Q-factor of RF filters as taught by Then (¶[0006]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Then's teachings to arrive at the claimed invention.
Re claim 14, Yokoyama discloses wherein the first element E1 comprises Mg and the second element E2 comprises Hf (¶¶[0025, 0028, 0043 and 0048]).
Re claim 16, Yokoyama teaches target 42 in which the contained amount of Al was 80 atomic % and the contained amounts of Mg and Hf were 10 atomic % when the sum of the contained amounts of Al, Mg, and Hf was defined as 100 atomic %, (Fig.5 and  ¶[0043]), but does not specifically is the recited concentration. However, it is within the scope of the invention to achieve the recited doping concentration to achieve. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ the recited doping concentration so as to  provide a composition that performs to the desired specification and is compatible with the manufacturing techniques and capabilities, since such a modification would have involved a mere routine experimentation and it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
Re claims 18 and 19, Yokoyama discloses a piezoelectric film comprising: an aluminum nitride material doped with a first element E1 selected from group II and doped with a second element E2 selected from group IVB to provide the aluminum nitride material  including concentration of the II-group or XII-group element is 6.25 atomic %, and the concentration of the IV-group element is also 6.25 atomic % (Fig.1 and  ¶¶[0025 and 0028]), but does not specifically disclose Hf.06Mg.06Al.088N or Hf.02Mg.02Al.096N (claim 19). However, it is within the scope of the invention to achieve the compound having the recited stoichiometry. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ the compound having the recited stoichiometry, since such                        modification would have involved a mere routine experimentation and it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Shenk et al. (“Shenk”) US PG-Pub 2014/0327013.
Yokoyama teaches the device structure as recited in the claim. The difference between Yokoyama and the present claim is the recited cap structure. 
Shenk discloses in Fig. 23 a AlGaN cap structure (11) overlying an aluminum nitride material (13), the AlGaN cap structure comprising Al.sub.0.2Ga.sub.0.8N (¶¶[0363-0365]).  
Shenk's teachings could be incorporated with Yokoyama's device which would result in the claimed invention. The motivation to combine Shenk's teachings would be to yield a better confined piezoelectric effect as taught by Shenk (¶[0365]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Shenk's teachings to arrive at the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pubs 2018/0123542, 2005/0057324 and 2009/0246385 to Vetury, Onishi and Felmetsger respectively disclose a resonator including an AlN piezoelectric film having and a crystal orientation.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893